


110 HR 647 IH: To extend for 5 years the Mark-to-Market program of the

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 647
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To extend for 5 years the Mark-to-Market program of the
		  Department of Housing and Urban Development.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Mark-to-Market
			 Extension Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Extension of Mark-to-Market
				program.
					Sec. 5. Exception rents.
					Sec. 6. Otherwise eligible
				projects.
					Sec. 7. Disaster-damaged eligible
				projects.
					Sec. 8. Period of eligibility for
				nonprofit debt relief.
					Sec. 9. Effective date.
				
			2.PurposesThe purpose of this Act is to—
			(1)continue the
			 progress of the Multifamily Assisted Housing Reform and Affordability Act of
			 1997, as amended by the Mark-To-Market Extension Act of 2001;
			(2)expand eligibility
			 for Mark-to-Market restructuring so as to further the preservation of
			 affordable housing in a cost-effective manner; and
			(3)provide for the
			 preservation and rehabilitation of projects damaged by Hurricanes Katrina,
			 Rita, and Wilma, or by other natural disasters.
			3.DefinitionsSection 512 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by adding at the end the following:
			
				(20)Disaster-damaged
				eligible project
					(A)In
				generalThe term disaster-damaged eligible project
				means an otherwise eligible multifamily housing project—
						(i)that is located in
				a county that was designated a major disaster area on or after January 1, 2005,
				by the President pursuant to title IV of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
						(ii)whose owner
				carried casualty and liability insurance covering such project in an amount
				required by the Secretary;
						(iii)that suffered
				damages not covered by such insurance that the Secretary determines is likely
				to exceed $5,000 per unit in connection with the natural disaster that was the
				subject of the designation described in subparagraph (A); and
						(iv)whose owner
				requests restructuring of the project not later than 2 years after the date
				that such damage occurred.
						(B)Rule of
				constructionA disaster-damaged eligible project shall be
				eligible for amounts under this Act without regard to the relationship between
				rent levels for the assisted units in such project and comparable rents for the
				relevant market
				area.
					.
		4.Extension of
			 Mark-to-Market programSection
			 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C. 1473f note) is amended by striking October 1, 2006
			 each place that term appears and inserting October 1,
			 2011.
		5.Exception
			 rentsSection 514(g)(2) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1473f note) is amended—
			(1)by inserting
			 disaster-damaged eligible projects and after waive this
			 limit; and
			(2)by striking
			 five percent and inserting 9 percent.
			6.Otherwise
			 eligible projectsSection 514
			 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1473f note) is amended by adding at the end the following:
			
				(i)Other Eligible
				Projects
					(1)In
				generalNotwithstanding any other provision of this subtitle, a
				project that meets the requirements of subparagraphs (B) and (C) of section
				512(2) but does not meet the requirements of subparagraph (A) of section
				512(2), may be treated as an eligible multifamily housing project on an
				exception basis if the Secretary determines, subject to paragraph (2), that
				such treatment is necessary to preserve the project in the most cost-effective
				manner in relation to other alternative preservation options.
					(2)Owner
				request
						(A)Request
				requiredThe Secretary shall not treat an otherwise eligible
				project described under paragraph (1) as an eligible multifamily housing
				project unless the owner of the project requests such treatment.
						(B)No adverse
				treatment if no request madeIf the owner of a project does not
				make a request under subparagraph (A), the Secretary shall not withhold from
				such project any other available preservation option.
						(3)Cancellation
						(A)TimingAt
				any time prior to the completion of a mortgage restructuring under this
				subtitle, the owner of a project may—
							(i)withdraw any
				request made under paragraph (2)(A); and
							(ii)pursue any other
				option with respect to the renewal of such owner’s section 8 contract pursuant
				to any applicable statute or regulation.
							(B)DocumentationIf
				an owner of a project withdraws such owner’s request and pursues other renewal
				options under this paragraph, such owner shall be entitled to submit
				documentation or other information to replace the documentation or other
				information used during processing for mortgage restructuring under this
				subtitle.
						(4)LimitationThe
				Secretary may exercise the authority to treat projects as eligible multifamily
				housing projects pursuant to this subsection only to the extent that the number
				of units in such projects do not exceed 10 percent of all units for which
				mortgage restructuring pursuant to section 517 is
				completed.
					.
		7.Disaster-damaged
			 eligible projects
			(a)Market Rent
			 DeterminationsSection 514(g)(1)(B) of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by striking “determined, are equal” and inserting the following:
			 “determined—
				
					(i)with respect to a
				disaster-damaged eligible property, are equal to 100 percent of the fair market
				rents for the relevant market area (as such rents were in effect at the time of
				such disaster; and
					(ii)with respect to
				other eligible multifamily housing projects, are
				equal
					.
			(b)Owner
			 InvestmentSection 517(c) of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended by
			 adding at the end the following:
				
					(3)Properties
				damaged by natural disastersWith respect to a disaster-damaged
				eligible property, the owner contribution toward rehabilitation needs shall be
				determined in accordance with paragraph
				(2)(C).
					.
			8.Period of
			 eligibility for nonprofit debt reliefSection 517(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is
			 amended by adding at the end the following: “If such purchaser acquires such
			 project subsequent to the date of recordation of the affordability agreement
			 described in section 514(e)(6)—
			
				(1)such purchaser
				shall acquire such project on or before the later of—
					(A)5 years after the
				date of recordation of the affordability agreement; or
					(B)2 years after the
				date of enactment of the Mark-to-Market Extension Act of 2007; and
					(2)the Secretary
				shall have received, and determined acceptable, such purchaser’s application
				for modification, assignment, or forgiveness prior to the acquisition of the
				project by such
				purchaser.
				.
		9.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the earlier of—
			(1)the date of
			 enactment of this Act; or
			(2)September 30,
			 2007.
			
